Citation Nr: 1435227	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for home loan guarantee benefits. 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from November 1979 to January 1980, followed by verified and unverified periods of ACDUTRA and INACDUTRA (inactive duty for training, weekend drills) in a state Army National Guard.  

The appellant has been advised that he is not a "Veteran" as defined for VA home loan benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from denial of Certificate of Eligibility for loan guarantee benefits issued in April 2010 by the Loan Guaranty Eligibility Center at the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the home loan benefit claim has been transferred to the Atlanta Regional Loan Center.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In communications dated by the appellant as prepared in "03/23/11" (date stamped as received by VA in April 2011) and "12/5/11" (date stamped as received by VA in January 2011), the appellant requested a videoconference hearing before the Board and a Travel Board hearing.  

The communication dated "03/23/11" was submitted through a service organization; the "12/5/11" communication was not.  The physical file before the Board does not include an appointment of representative dated in or before April 2011 or in or before December 2011.  

In this regard, there is no electronic record in Virtual VA, and the electronic records in VBMS (Virtual Benefits Management System) are unrelated to the home loan benefit claim which has been certified to the Board.  The Board is unable to determine, on the record before it for appellate review, whether or not a service organization was appointed for purposes of this appeal.  

Accordingly, the case is REMANDED for the following action:


Take the proper administrative steps to offer the appellant a "local" hearing before VA (given that VA jurisdiction of the home loan claims file is at the Atlanta RO, but the appellant does not reside in that jurisdiction).  Take the proper administrative steps to assure that the record on appeal is complete.  

The appellant should be notified of the date, time and place scheduled for the requested hearing, by letter mailed to his current address of record, with a copy to his representative, if a representative has been appointed for this issue.  Following the hearing, or if the appellant fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



